                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

JENNIFER WEST, as the personal
representative of the Estate of Ronald
West, Jr., deceased;                                      8:17CV36

                    Plaintiff,
                                                    MEMORANDUM AND ORDER
       vs.

UNION PACIFIC RAILROAD
COMPANY,

                    Defendant.



      Defendant, Union Pacific Railroad (UPRR), moves to exclude the expert
testimony of Dr. Ernest Chiodo (Dr. Chiodo) and Dr. Hernando Perez (Dr. Perez)
at trial. (Filing No. 73; Filing No. 74). Further, UPRR moves for summary judgment
claiming there are no genuine issues of material fact regarding exposure and
causation. (Filing No. 75).


      For the reasons discussed below, the motion to exclude the expert testimony
of Dr. Chiodo and UPRR’s motion for summary judgment will be granted. The
motion to exclude the expert testimony of Dr. Perez will be denied as moot.


                                 FACTUAL STATEMENT

      Jennifer West, as personal representative of the estate of Ronald West
(Plaintiff), is suing Ronald West’s former employer, UPRR, under the Federal
Employers Liability Act (FELA) 45 U.S.C. § 51 et seq., alleging workplace exposure




                                     Page 1 of 15
to toxic substances and carcinogens caused his renal cancer1. (Filing No. 1 at
CM/ECF p. 2). Ronald West (West) was diagnosed on February 8, 2013 and
passed away on February 9, 2014. (Filing No. 67-2 at CM/ECF p. 2, 8).


        West worked for UPRR from 1994 to 2014 as a railroad conductor. (Filing
No. 1 at CM/ECF p. 2). The Complaint alleges that during West’s employment, he
was exposed to diesel fuel/exhaust, benzene, heavy metals, creosote, manganese
and rock/mineral dust and fibers.2 (Id.)


        Plaintiff designated Dr. Chiodo as a medical expert, “who will testify as to
general and specific causation…” (Filing No. 76-1, at CM/ECF p. 1). Dr. Chiodo’s
opinion concentrates on West’s exposure to diesel exhaust. (Filing No. 76-2, at
CM/ECF p. 15). Plaintiff designates Dr. Perez as a liability expert, “who will testify,
generally, as to notice and foreseeability… including exposure to carcinogens and
the railroad industry’s knowledge of the hazards of exposure to toxins.” (Filing No.
76-1, at CM/ECF p. 1). UPRR claims Dr. Chiodo and Dr. Perez’ opinions “fail to
meet the requirements of admissibility as set forth in Fed. R. Evid. 702, 703, 705,
and Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579 (1993).” (Filing No. 73;
Filing No. 74).


                                        DAUBERT MOTION

        Plaintiff’s claim against UPRR is for negligence under the FELA. The FELA
provides railroad employees with a federal claim for injuries “resulting in whole or
in part from the negligence” of the railroad. 45 U.S.C. § 51. The statute imposes


1The only claim remaining is Plaintiff’s wrongful death claim. The survival claim was dismissed in Filing
No. 96.
2Plaintiff has withdrawn all toxic exposure claims except those arising from alleged exposure to diesel
exhaust and components in diesel exhaust. (Filing No. 76-2, at CM/ECF p. 15).


                                              Page 2 of 15
upon employers a continuous duty to provide a reasonably safe place to work.
Cowden v. BNSF Ry. Co., 690 F.3d 884, 889 (8th Cir. 2012). The FELA is to be
liberally construed, but it is not a workers' compensation statute, and the basis of
liability is “negligence, not the fact that injuries occur.” Consolidated Rail Corp. v.
Gottshall, 512 U.S. 532, 543 (1994). To prevail under the FELA, Plaintiff must
prove the elements of a negligence claim; duty, breach, foreseeability, and
causation. Crompton v. BNSF Ry. Co., 745 F.3d 292, 296 (7th Cir. 2014); Tufariello
v. Long Island R. Co., 458 F.3d 80, 87 (2d Cir. 2006).


  I.   Standard of Review


       The admissibility of expert testimony is governed by Rule 702 of the Federal
Rules of Evidence which states:

       If scientific, technical, or other specialized knowledge will assist the
       trier of fact to understand the evidence or to determine a fact in issue,
       a witness qualified as an expert by knowledge, skill, experience,
       training, or education, may testify thereto in the form of an opinion or
       otherwise, if (1) the testimony is based upon sufficient facts or data,
       (2) the testimony is the product of reliable principles and methods, and
       (3) the witness has applied the principles and methods reliably to the
       facts of the case.

Fed. R. Evid. 702. The court must assume a gatekeeping function to ensure that
“any and all scientific testimony or evidence admitted is not only relevant, but
reliable.” Daubert, 509 U.S. at 589. To carry out this function, the court must “make
certain that an expert, whether basing testimony upon professional studies or
personal experience, employs in the courtroom the same level of intellectual rigor
that characterizes the practice of an expert in the relevant field.” Kumho Tire Co.
v. Carmichael, 526 U.S. 137, 152 (1999).

       A witness can be qualified as an expert by “knowledge, skill,
       experience, training, or education,” Fed.R.Evid. 702, and it is the

                                     Page 3 of 15
      responsibility of the trial judge to determine whether a particular expert
      has sufficient specialized knowledge to assist jurors in deciding the
      specific issues in the case. See Kumho Tire, 526 U.S. at 156, 119
      S.Ct. 1167.

Wheeling Pittsburgh Steel Corp. v. Beelman River Terminals, Inc., 254 F.3d 706,
715 (8th Cir. 2001). The party offering the challenged testimony bears the burden
of establishing admissibility by a preponderance of the evidence. Lauzon v. Senco
Prods., Inc., 270 F.3d 681, 686 (8th Cir. 2001) (citing Daubert, 509 U.S. at 592).


      Daubert established a non-exclusive checklist for trial courts to use in
assessing the reliability of expert testimony, including whether the theory or
technique can and has been tested, whether it has been subjected to peer review,
whether there is a high known or potential rate of error, and whether the theory or
technique enjoys general acceptance within a relevant scientific community. See
U.S. v. Holmes, 751 F.3d 846, 850 (8th Cir. 2014) (citing Daubert, 509 U.S. at 592-
94). And for the purposes of evaluating the relevance of expert testimony, the
Court must determine whether the expert’s reasoning or methodology was applied
properly to the facts at issue. Daubert, 509 U.S. at 580. To that end, expert
testimony that is speculative, unsupported by sufficient facts, or contrary to the
facts of the case, is inadmissible. Marmo v. Tyson Fresh Meats, Inc., 457 F.3d
748, 757 (8th Cir. 2006).


      The Court applies a relaxed standard of causation under the FELA. CSX
Transp., Inc. v. McBride, 564 U.S. 685, 131 S.Ct. 2630, 2636, 180 L.Ed.2d 637
(2011); Paul v. Missouri Pac. R. Co., 963 F.2d 1058, 1061 (8th Cir. 1992). “Under
[the FELA] the test of a jury case is simply whether the proofs justify with reason
the conclusion that employer negligence played any part, even the slightest, in
producing the injury or death for which damages are sought.” Id. This modified
standard of causation does not, however, change the Daubert analysis. See


                                    Page 4 of 15
Steggall v. BNSF Ry. Co., No. 7:18CV5000, 2019 WL 1492579, at *3 (D. Neb. Apr.
4, 2019) (“The Daubert standard governs the application of Rule 702 and applies
to FELA and non-FELA actions.”); In re Conrail Toxic Tort Fela Litig., No. CIV. A
94-11J, 1998 WL 465897, at *6 (W.D. Pa. Aug. 4, 1998) (holding Daubert is
properly applied in a FELA case); Hose v. Chi. Nw. Transp. Co., 70 F.3d 968, 972
(8th Cir. 1995) (applying Daubert in a FELA action challenging plaintiff’s proposed
expert testimony).


    II.   The Opinion of Dr. Chiodo


          Dr. Chiodo opines West’s exposure to diesel exhaust in the workplace
caused or contributed to his development of renal cancer. (Filing No. 76-3, at
CM/ECF p. 5).          Dr. Chiodo is a well-qualified, highly credentialed expert in the
medical fields of internal and occupational medicine. (Filing No. 76-2, at CM/ECF
p. 19-20). Further, he is certified in the engineering and public health discipline of
industrial hygiene. (Id.). He also describes himself as a toxic tort lawyer. (Filing No.
76-2, at CM/ECF p. 8-9).


          According to his report, Dr. Chiodo based his opinion on the review of
medical records, discovery and pleadings from this case, Plaintiff’s deposition, and
the deposition of West’s co-worker3. (Filing No. 76-3, at CM/ECF p. 2-3). Dr.
Chiodo testified he also relied on his knowledge, training, and experience in
forming his opinion. (E.g., Filing No. 76-2, at CM/ECF p. 6; Filing No. 76-2, at
CM/ECF p. 18). He states he did not rely on any studies or literature to make his
opinion, but after reaching his opinion, he looked for literature to corroborate it.
(E.g. Filing No. 76-2, at CM/ECF p. 3; Filing No. 76-2, at CM/ECF p. 7; Filing No.
76-2, at CM/ECF p. 19; Filing No. 76-2, at CM/ECF p. 26).


3   The deposition of Ronald Henderson.

                                          Page 5 of 15
       Dr. Chiodo recalls treating one patient with renal cancer over 20 years ago.
(Filing No. 76-2, at CM/ECF pp. 13-14). He has not written or published papers on
renal cancer or diesel exhaust (Filing No. 76-2, at CM/ECF p. 15), nor conducted
research relating to diesel exhaust or renal cancer (Filing No. 76-2, at CM/ECF p.
16). The only research he performed relating to the association between renal
cancer and diesel exhaust is what he refers to as “secondary research,” reviewing
and assessing literature to corroborate his opinion. (Filing No. 76-2, at CM/ECF p.
16).


   a. Causation


       To prove causation in a toxic tort case, a plaintiff must show both general
causation, “that the alleged toxin is capable of causing injuries like that suffered by
the plaintiff in human beings subjected to the same level of exposure as the
plaintiff,” and specific causation, “that the toxin was the cause of the plaintiff's
injury.” Mattis v. Carlon Elec. Prod., 295 F.3d 856, 860 (8th Cir. 2002).


        i. General Causation


       UPRR argues Dr. Chiodo’s opinion on general causation is not based on
any accepted scientific methodology. (Filing No. 79, at CM/ECF pp. 16-17). Dr.
Chiodo testified his methodology for determining diesel exhaust can cause renal
cancer was based on his “knowledge, training, and experience.” (E.g., Filing No.
76-2, at CM/ECF p. 6; Filing No. 76-2, at CM/ECF p. 18). After forming his opinion
that diesel exhaust causes renal cancer Dr. Chiodo found studies he believes
corroborate his opinion. (E.g. Filing No. 76-2, at CM/ECF p. 3; Filing No. 76-2, at
CM/ECF p. 7; Filing No. 76-2, at CM/ECF p. 19; Filing No. 76-2, at CM/ECF p. 26.).
UPRR alleges the articles Dr. Chiodo located do not suggest causation, but only
mere association. (Filing No. 79, at CM/ECF p. 17).

                                     Page 6 of 15
      A medical expert need not always cite published studies on general
causation to reliably conclude that a particular object caused a particular illness.
Turner v. Iowa Fire Equip. Co., 229 F.3d 1202, 1209 (8th Cir. 2000) (citing Heller
v. Shaw Indus., Inc., 167 F.3d 146, 154 (3d Cir. 1999)). The Court further
explained,

      The first several victims of a new toxic tort should not be barred from
      having their day in court simply because the medical literature, which
      will eventually show the connection between the victims' condition and
      the toxic substance, has not yet been completed. If a properly
      qualified medical expert performs a reliable differential diagnosis
      through which, to a reasonable degree of medical certainty, all other
      possible causes of the victims' condition can be eliminated, leaving
      only the toxic substance as the cause, a causation opinion based on
      that differential diagnosis should be admitted.

Turner, 229 F.3d at 1208-09.

      Based on the holding in Turner, cited published studies on general causation
are not necessarily required if the expert performs a reliable differential diagnosis.


       ii. Specific Causation


      Expert testimony is “reliable,” when it is based on “methods and procedures
of science,” rather than “subjective belief or unsupported speculation.” Kannankeril
v. Terminix Int'l, Inc., 128 F.3d 802, 806 (3d Cir. 1997), as amended (Dec. 12,
1997); See also Concord Boat Corp. v. Brunswick Corp., 207 F.3d 1039, 1056 (8th
Cir. 2000) (stating expert testimony is inadmissible if it is speculative, unsupported
by sufficient facts, or contrary to the facts of the case). A district court is not
required to “admit opinion evidence which is connected to existing data only by the
ipse dixit of the expert.” General Elec. Co. v. Joiner, 522 U.S. 136, 137 (1997). “A
court may conclude that there is simply too great an analytical gap between the
data and the opinion proffered.” Id. at 143.

                                    Page 7 of 15
      In order to carry the burden of establishing West was exposed to and injured
by workplace toxins, “a plaintiff must demonstrate the levels of exposure that are
hazardous to human beings generally as well as the plaintiff's actual level of
exposure to the defendant's toxic substance. . . .” Mitchell v. Gencorp Inc., 165
F.3d 778, 781 (10th Cir. 1999).


      It is therefore not enough for a plaintiff to show that a certain chemical
      agent sometimes causes the kind of harm that he or she is
      complaining of. At a minimum, we think that there must be evidence
      from which the factfinder can conclude that the plaintiff was exposed
      to levels of that agent that are known to cause the kind of harm that
      the plaintiff claims to have suffered.


Wright v. Willamette Indus., Inc., 91 F.3d 1105, 1107 (8th Cir. 1996).



      Dr. Chiodo asserts he conducted a “differential diagnosis of etiology” in this
case. (Filing No. 76-2, at CM/ECF p. 18; Filing No. 76-2, at CM/ECF p. 35). The
Eighth Circuit has held “a medical opinion about causation, based upon a proper
differential diagnosis is sufficiently reliable to satisfy Daubert.” Bland v. Verizon
Wireless, (VAW) L.L.C., 538 F.3d 893, 897 (8th Cir. 2008); Turner, 229 F.3d at
1208. “In performing a differential diagnosis, a physician begins by ‘ruling in’ all
scientifically plausible causes of the plaintiff's injury. The physician then ‘rules out’
the least plausible causes of injury until the most likely cause remains.” Glastetter
v. Novartis Pharm. Corp., 252 F.3d 986, 989 (8th Cir. 2001).



      UPRR disputes Dr. Chiodo reliably “ruled in” alleged exposures as causes
of West’s renal cancer. (Filing No. 79, at CM/ECF p. 27). Dr. Chiodo claims he




                                      Page 8 of 15
“ruled in” exposure to diesel fuel and that West was a cigarette smoker4. (Filing
No. 76-2, at CM/ECF p. 18; Filing No. 76-2, at CM/ECF pp. 35-36). However, Dr.
Chiodo is not aware of any specific details of West’s alleged exposures. He is
unaware of West’s length of exposure, concentration of exposure, and the
atmosphere of exposure. He relied on no data or facts to determine the level or
length of West’s exposure.


        Q: Let's continue to talk to the exposures you said you considered as
        part of the methodology.

        A: Yes, ma'am.
        Q: You said that you looked into exposures in this case. What other,
        facts did you consider as part of your understanding of the exposures
        of Mr. West? … And what did you consider his exposure to be to diesel
        exhaust?
        …
        A: The records I reviewed, that he was a locomotive engineer and had
        exposures consistent with him being a locomotive engineer, and in
        addition exposures to locomotive exhausts that were so bad that his
        wife would say when he would come home soot-filled, black, his
        hands were black, l made him get naked in the garage before he
        would come into my home. That's how filthy he was and how bad he
        smelled.

(Filing No. 76-2, at CM/ECF pp. 23-24).

        Q. And what was his exposure to diesel exhaust as a locomotive
        engineer?

        A: … Locomotive engineers are an occupational group that would be
        categorized as having high risk of exposure to diesel exhaust and
        would in fact be anticipated to have high levels of exposure to diesel
        exhaust. Not to industrial hygiene precision, l don't have to know
        industrial hygiene precision. He was exposed to so many parts per

4Plaintiff testified West smoked up to 15 cigarettes a day for approximately 15 years. (Filing No. 83, at
CM/ECF p. 48).


                                              Page 9 of 15
        million per day. That's not required. Just that I have to recognize what
        his exposure was, have a general idea, although exact quantification
        is not required, to then have an opinion as to causation.

(Filing No. 76-2, at CM/ECF p. 24). Dr. Chiodo’s assertion that West was exposed
to a high-level of diesel exhaust is speculation based only on the job West held
and supported with no further facts or data. Dr. Chiodo did not request to see
UPRR’s air sampling data or any industrial hygiene testing for conductors and
engineers. (Filing No. 76-2, at CM/ECF p. 25)5. And he did not consider Dr. Perez’
report to formulate his opinion. (Filing No. 76-2, at CM/ECF p. 2).


        Dr. Chiodo is not aware of West’s specific exposure. Rather, he testified that
he can form a medical causation opinion without any knowledge of the type, extent,
or duration of toxin exposure because any exposure to diesel exhaust can cause
renal cancer.



5Dr. Chiodo’s entire deposition testimony was unnecessarily contentious, containing multiple instances of
Dr. Chiodo refusing to properly and thoroughly answer the question posed. For example,

        Q: Okay. My question was though, back to my specific question, did you ask whether there
        was any industrial hygiene testing available from Union Pacific Railroad, either with regard
        to Mr. West or any other conductors or engineers in a similar situation?

        A: And I answered that question specifically. You can move to certify that if you wish, but l
        believe I did answer that question. l'm ready-

        Q: l don't--

        A: Well, you just didn't listen. So I did answer, that. I'm getting a little tired, it's almost three
        hours. I'm ready for your next question, ma'am

        Q: I don't recall your answer. Was it no?

        A. Well, ma'am, you should very carefully listen to answers. l did answer that in my answer.
        Please, I'm ready for your next question.

        Q So was your answer no?

        A No, ma'am. My answer's as I've given. Please try to listen to my answers.

(Filing No. 76-2, at CM/ECF p. 26).




                                                Page 10 of 15
        Q: Do you have an opinion as to what level of diesel exhaust can
        cause renal cancer?

        A: I don't think there's a specific level. I don't think anybody can
        credibly provide a number for that. I'm not aware of such a number. If
        somebody has a number I would be -- I would be incredulous as to
        such a number.


(Filing No. 76-2, at CM/ECF p. 37). Even assuming Chiodo is correct—that any
level of diesel exposure can cause renal cancer—the doctor makes no attempt to
discern when the level and length of exposure crosses the line from a mere
possible cause to a probable or likely cause of renal cancer, or that West’s
exposure met or exceeded that exposure level.


        Plaintiff has therefore failed to meet the burden of proving West’s exposure
to diesel exhaust during his railroad employment was a cause of his cancer. No
one questions Dr. Chiodo’s professional credentials, but an opinion based solely
on his credentials, with no useful explanation of how the facts of this case support
the opinion, is useless to the jury6. See Bland v. Verizon Wireless, (VAW) L.L.C.,

6Dr. Chiodo relies too heavily on his credentials, while his opinion lacks the scientific reliability required by
Daubert. Defense counsel’s questions related to Dr. Chiodo’s methodology for his opinion were answered
with nothing more than Dr. Chiodo’s recitation of his credentials. During his deposition Dr. Chiodo dares
Defense counsel to find an expert as qualified as he is:

        I do apologize, because I just went on with an incredible amount of education, I don't think
        there's -- there would be very few other people in the world that would have as much
        education as I do, particularly focused on this. And you looked at me quizzically, but -- and
        that sounds like a big statement. You know what, I'll write a check for you today for a
        thousand dollars before we leave here. You can use -- you can access your computer, find
        somebody with my background in the world that has a combination of my background. If
        you can, you know, let's make it $10,000 dollars. You know why? Because I'm looking for
        experts myself in lawsuits. It's worth $10,000 dollars for me. So I will write that for you
        today. See, you're smiling, but now you're thinking well, gee, whiz, maybe this guy really
        does have an unusual background.

        ...

        Are you still thinking about that $10,000 dollars? That would be pretty good money for you.

(Filing No. 76-2, at CM/ECF p. 21).


                                               Page 11 of 15
538 F.3d 893, 897 (8th Cir. 2008) (affirming the district court’s exclusion of a
doctor’s causation opinion which lacked grounds for determining whether Plaintiff
was exposed to a sufficient dose of toxins).


      Even assuming Dr. Chiodo properly “ruled in” West’s cigarette use and
exposure to diesel exhaust, he did not endeavor to “rule out” causes—a necessary
step in performing a differential diagnosis. (Filing No. 76-2, at CM/ECF p. 36)
(“Cannot be ruled out… Not that I didn't try to rule them out, that you just can't rule
them out. They are causes that cannot be ruled credibly, in my opinion, be ruled
out. They're both causes.”). Dr. Chiodo goes as far to admit cigarette smoking
could have independently caused West’s renal cancer.


      In my opinion more likely than not, both cigarette smoking is a cause,
      and independently could and in this opinion, in my - since I can't rule
      it out as a cause of his renal cancer, more likely than not a cause of
      his renal cancer.
      …
      I just told you, in my opinion, the exposure circumstance in this matter,
      i.e., he has a history of cigarette smoking, is an independent risk factor
      for developing renal cancer that I cannot rule out and is, therefore, in
      my opinion, more likely than not a cause of his renal cancer.


(Filing No. 76-2, at CM/ECF p. 39).


      The relaxed standard of causation under FELA still requires an expert
applying a differential diagnosis to “rule out” alternative causes as the sole cause.
See Brown v. Burlington N. Santa Fe Ry. Co., 765 F.3d 765, 773 (7th Cir. 2014);
In re Conrail Toxic Tort Fela Litig., No. CIV. A 94-11J, 1998 WL 465897, at *6
(W.D. Pa. Aug. 4, 1998). Having failed to both properly rule in diesel fumes as a
cause of West’s renal cancer, and then failing to rule out other potential sole
causes for the cancer, Dr. Chiodo failed to reliably perform the differential
                                    Page 12 of 15
diagnosis. Therefore, Dr. Chiodo’s opinion is scientifically unreliable and will be
excluded. In re Viagra Prod. Liab. Litig., 658 F. Supp. 2d 950, 959 (D. Minn. 2009)
(holding a failure to “rule out” other possible causes will render the differential
diagnosis scientifically unreliable).


                        MOTION FOR SUMMARY JUDGMENT


       UPRR filed for summary judgment, arguing Plaintiff cannot make a prima
facie FELA case without proving causation. The railroad argues the plaintiff must
offer expert testimony to support a claim of medical causation, Dr. Chiodo’s expert
opinion on causation is unreliable and inadmissible and as such, UPRR is entitled
to summary judgment. (Filing No. 80, at CM/ECF p. 10).


  I.   Standard of Review


       “The court shall grant summary judgment if the movant shows that there is
no genuine dispute as to any material fact and the movant is entitled to judgment
as a matter of law.” Fed. R. Civ. P. 56(c)(2). In ruling on a motion for summary
judgment, the court must view the evidence in the light most favorable to the non-
moving party, giving that party the benefit of all inferences that may be reasonably
drawn from the evidence. Dancy v. Hyster Co., 127 F.3d 649, 652-53 (8th Cir.
1997). The court does not weigh evidence in the summary judgment record to
determine the truth of any factual issue. It merely determines whether there is
evidence creating a genuine issue for trial. Bell v. Conopco, Inc., 186 F.3d 1099,
1101 (8th Cir. 1999).


       The moving party bears the burden of showing there are no genuine issues
of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). However, “a
party opposing a properly supported motion for summary judgment ‘may not rest

                                        Page 13 of 15
upon the mere allegations or denials of [its] pleading, but must set forth specific
facts showing that there is a genuine issue for trial.’” Anderson v. Liberty Lobby,
Inc., 477 U.S. 242, 248 (1986) (quoting First Nat’l Bank of Ariz. v. Cities Serv. Co.,
391 U.S. 253, 288 (1968)). Credibility determinations, the weighing of the
evidence, and the drawing of legitimate inferences from the facts are left for trial.
“The evidence of the non-movant is to be believed, and all justifiable inferences
are to be drawn in [its] favor.” Anderson, 477 U.S. at 251-52.


    II.   Discussion


      To be successful on the FELA claim, Plaintiff must prove causation. Expert
testimony is required to establish causation in a FELA case. Brooks v. Union Pac.
R. Co., 620 F.3d 896, 899 (8th Cir. 2010). Dr. Chiodo, the designated expert to
testify about causation, has not provided a reliable scientific opinion, as required
by Daubert. As such, the motion for summary judgment will be granted.7


          Accordingly,


          IT IS ORDERED:

          1)    The motion to exclude the expert testimony of Dr. Chiodo (Filing No.
                74) is granted.

          2)    The motion for summary judgment (Filing No. 75) is granted.

          3)    The motion to exclude the expert testimony of Dr. Perez (Filing No.
                73) is denied as moot.

          4)    Judgment will be entered accordingly.


7Since summary judgment will be granted in UPRR’s favor, the court need not and does not address
UPRR’s motion to exclude the industrial hygiene opinions of Dr. Perez. UPRR’s Daubert motion to exclude
Dr. Perez’ testimony will be denied as moot.

                                           Page 14 of 15
Dated this 3rd day of February, 2020.


                                        BY THE COURT:

                                        s/ Cheryl R. Zwart
                                        United States Magistrate Judge




                           Page 15 of 15
